El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Esta fué una denuncia iniciada en la Corte Municipal de Lares en la cual se imputaba a Nazario Torres la comisión del delito de infracción al artículo 2 de la Leir del Congreso aprobada en marzo 2, 1917, conocida comúnmente por Ley Jones por haber vendido media botella de ron en la cantidad de sesenta centavos. La corté municipal lo declaró culpable y apeló a la Corte de Distrito de Aguadilla cuya corte tam-bién lo declaró culpable y condenó a sufrir la pena de cinco días de cárcel en la municipal de Lares. Interpuesta apela-ción para ante este tribunal, la vista del recurso tuvo lugar primeramente el día .1°. de marzo de 1920, señalándose luego una nueva vista, a fin de oirse a las partes acerca de la ju-risdicción de las cortes insulares para conocer de la infracción del artículo 2 del Acta Jones.
El artículo 2 del Acta Jones prescribe lo siguiente:
<£Un año después de la aprobación de esta ley y en lo sucesivo *836será ilegal importar, fabricar, vender, o ceder, o exponer para la venta o regalo cualquiera bebida o droga embriagante; Disponién-dose, que la Asamblea Legislativa podrá autorizar y reglamentar la importación, fabricación y venta de dichos licores y drogas para usos medicinales, sacramentales, industriales y científicos únicamente. La penalidad por infracciones de esta disposición con referencia alas bebidas o. drogas embriagantes será una multa no menor de veinticinco dólares por la primera vez, y por la segunda y subsi-guientes, una multa no menor de 'cincuenta dólares y prisión por un término mínimo de un mes y máximo de un año; Y disponiéndose, además, que en cualquiera elección general que se celebre dentro de cinco años después de la aprobación de esta ley, esta disposición podrá, a petición de no menos del diez por ciento de los electores capacitados de Puerto Rico, ser sometida a votación de los electores capacitados de Puerto Rico y si una mayoría de todos los electores capacitados de Puerto Rico que voten sobre esa cuestión, votaren por la derogación de esta disposición, quedará ésta desde entonces sin fuerza y vigor; de otro modo, quedará con toda su fuerza y efecto.”
Este es un delito establecido por una ley del Congreso y necesariamente prima facie un delito contra los Estados Uni-dos. El artículo 256 del Código Judicial de los Estados Uni-dos compilado en el año 1912, prescribe lo siguiente:
“La jurisdicción investida en las cortes de los Estados Unidos en los casos y procedimientos que en adelante se mencionarán, será exclusiva de las cortes de los varios estados;
“Io. De todos los delitos y ofensas de que pueda conocerse bajó-la autoridad de los Estados Unidos;
“2o. Etc.”
El artículo 41 de la Ley Jones prescribe lo siguiente:
“Puerto Rico constituirá un distrito judicial que se denominará ‘El Distrito de Puerto Rico.’ El Presidente con el concurso y con-sentimiento del Senado, nombrará un juez de distrito, quien servirá su cargo por el término de cuatro años y basta que su sucesor sea nombrado y tome posesión, y cuyo sueldo será de $5,000 anuales. Del mismo modo se nombrarán un fiscal de distrito, cuyo sueldo será de .$4,000 por año, y un marshal para dicho distrito con un sueldo de $3,500 anuales, cada uno por el • término de cuatro años, *837a menos que fueren destituidos por el Presidente. La corte de dis-trito para dicho distrito se denominará ‘La Corte de Distrito de los Estados Enidos para Puerto Báco,’ y tendrá facultad para nom-brar todos los funcionarios y auxiliares necesarios, incluyendo el se-cretario, intérprete y los comisionados que fueren necesarios, quienes tendrán derecho a los mismos honorarios y tendrán iguales atribu-ciones y deberes que los comisionados de los Estados Enidos. Dicha Corte de Distrito tendrá jurisdicción en todos los casos que sean de la competencia de las Cortes de Distrito de los Estados Enidos, y seguirá la misma tramitación. Etc.”
De ello parece deducirse necesariamente que la Corte de Distrito de los Estados Unidos establecida en Puerto Pico tiene jurisdicción exclusiva del delito previsto en el artículo 2 de la Ley Jones, a menos que se demuestre de otro modo una intención clara en sentido contrario en dicha ley. Sin embargo, un pequeño examen de la jurisprudencia de los Estados Unidos puede servirnos de alguna ayuda.
El caso de United States v. Hudson, 7 Cranch 31, es pro-bablemente el principal sobre la cuestión. En él.se dijo lo siguiente: “De todas las cortes que los Estados Unidos pueden constituir de acuerdo con sus poderes generales, una solamente, la Corte Suprema, posee jurisdicción derivada directamente de la Constitución y de la cual la Legislatura no puede privarla. Todas bis demás cortes creadas por el Go-bierno General no tienen más jurisdicción que la que ha sido conferida a ellas por el poder que las crea, y no pueden es-tar investidas de ninguna jurisdicción sino de aquella que pueda conferirles el Gobierno General de conformidad con el poder que a él ha sido cedido,” y del caso.de Turner v. Bank of North America, 4 Dallas 6 y 10, también aparece que la jurisdicción de las cortes debe ser definida. Casos subsiguientes sostienen directamente o en efecto, que la ju-risdicción de cualquier corte debe ser definida, como debe serlo el delito por el poder que establece el delito o la corte. Stevenson v. Fain, 195 U. S. 170; Ex parte Wisner, 203 U. S. 455.
*838Bn el caso de United States v. Wilson, 3d. Blatch, 438 Federal Cases, 16731, la corte se expresó en los siguientes términos:
“Pero es una doctrina fundamental relativa a las Cortes Fede-rales de jurisdicción inferior que no pueden ellas conocer de delitos de ningún grado sin el señalamiento expreso o mandato positivo de la ley que las autoriza a ejercer la función que les conñera la Cons-titución sobre delitos graves y menos graves. Debe haber una designación por ley positiva tanto del delito, como del tribunal que conocerá del mismo. United States v. Hudson, supra; Ex parte Bollman, 4 Cranch 75; United States v. Coolidge, 1st. Wheat, 415; 14 Bishop’s Criminal Law 76-80.
En el caso de Sewing’ Machines Companies, 18 Wall. 577, al hablarse de la facultad judicial la corte dijo lo siguiente:
“Pero la organización del sistema y su distribución entre tales cortes inferiores, que el Congreso ordene y establezca de tiempo en tiempo dentro de la esfera del poder judicial siempre ha sido y de derecho debe ser obra del Congreso.”
En el caso de Cary v. Curtis, 3 How. 244, la corte se expresó como sigue:
“La facultad judicial aun cuando se origine en la Constitución depende para su distribución y organización y modo de ejercitarse enteramente de la acción del Congreso que posee la sola facultad de establecer tribunales, etc., '* * y al investirlos de jurisdic-ción ya limitada, concurrente o exclusiva y no darles jurisdicción a dichas cortes en el grado preciso y forma en que el Congreso crea conveniente para el bien público.”
Este caso se cita con aprobación en el de Sheldom v. Sill, 8 How. 449, y en el de Kentucky v. Powers, 201 U. S. 24 y además se dice un el tomo 15 de Corpus Juris, página 732, nota 69, lo siguiente:
“La jurisdicción y poderes de las cortes no pueden ser amplia-dos implícitamente a fin de que comprendan materias que no están expresadas en la ley de la cual se deriva la jurisdicción.”
Al tratar de refutar este razonamiento el fiscal de este *839tribunal cita los casos de United States v. Pridgeon, 153 U. S. 48; Boyd v. Great Western Coal & Coke Company, 189 Federal 115, and Ex parte Krause, 228 Federal 547. En el caso de United States v. Pridgeon, supra, se resolvió mera-mente que la intención del Congreso se manifestó en el sen-tido de liacer que el Código Penal de Nebraska fuera el Código Penal de Oklahoma. Asimismo en el caso de Boye! la corte resolvió que la ley del Congreso hacía extensiva al Territorio Indio ciertas leyes de Arkansas relativas a cor-poraciones y la corte resolvió que las corporaciones orga-nizadas de acuerdo con las mismas no eran corporaciones ■ federales porque en realidad de verdad estaban organizadas bajo las leyes hechas para el Territorio, y en el caso de Ex parte Krause también se manifestó claramente la intención del Congreso de hacer que un Código Territorial anterior fuera el Código Penal de Alaska.
¡ái no estamos equivocados no existe ni en Alaska ni en el Territorio Indio una Legislatura independiente como en Puerto Eico, ni había allí tal Legislatura independiente en Oklahoma antes de ser incorporado como Estado. No hay dis-ensión alguna en ninguno de estos casos respecto a qué corte tenía jurisdicción. Aún en el caso de Alaska había sola-mente una horte con jurisdicción como aparece de las citas que el-fiscal hace de la opinión. No vemos nada en la Ley Jones que indique la intención del Congreso de establecer el delito especificado en el artículo 2 de dicha ley como delito contra El Pueblo de Puerto Eico, a diferencia ele un delito contra los Estados Unidos. Tampoco encontramos nada en la ley que indique que el Congreso actuaba como una Legis-latura local al definir el delito así mencionado en la ley. Y de todos modos la corte que debía tener jurisdicción no fue mencionada. Por el contrario el artículo 40 del Acta Jones prescribe lo siguiente:
“El poder judicial residirá en las cortes y tribunales de Puerto Eico ya establecidos y en ejercicio de acuerdo y por virtud de las *840leyes vigentes. La jurisdicción de dichos tribunales y los trámites seguidos en ellos así como los distintos funcionarios y empleados de los mismos continuarán como al presente basta que otra cosa no disponga por Ley; Disponiéndose, sm embargo, que el Presidente y los Jueces Asociados del Tribunal Supremo serán nombrados por el Presidente con el concurso y consentimiento del Senado de los Es-tados Unidos y la Asamblea Legislativa de Puerto Rico tendrá au-toridad que no esté en contradicción con esta Ley para de tiempo en tiempo, según lo crea conveniente para organizar, modificar, o hacer un nuevo arreglo de los tribunales y su jurisdicción y procedi-mientos con excepción de la Corte de Distrito de los Estados Uni-dos para Puerto Rico.”
No solamente, ha continuado la jurisdicción de las cortes como estaba antes do la ley, .sino que la jurisdicción de la Corte de Distrito de los Estados Unidos se exceptúa expre-samente de la autoridad de la Legislatura. En el artículo 37 de la Ley Jones y en otros artículos de la misma se revela la intención del Congreso de hacer que la Legislatura de Puerto Rico constituya un poder legislativo completo para Puerto Rico, excluyendo así también la idea de que el Con-greso actuaba como Legislatura local.
La Corte de Distrito de los Estados Unidos para Puerto Rico está organizada y establecida por la misma Ley Orgá-nica no se revela intención alguna por parte del Congreso de privarla de cualquier jurisdicción que tengan las cortes de distrito de los Estados Unidos. Debe tener la jurisdicción exclusiva prescrita en el-artículo 256 del Código Judicial hasta tanto se revele claramente una intención en sentido contra-rio. Debe presumirse que el Congreso deseaba establecer un nuevo delito y ponerlo en manos de los funcionarios cuyas facultades en general son las mismas a las de los Estados Unidos.
El artículo 55 del Acta Jones, asimismo expresa qué con-tinuará la jurisdicción de todas las cortes tal como se pres-cribía con anterioridad a dicha ley, a no ser que de otro modo se provea específicamente.
También en el artículo 48 cuando el Congreso ha que-*841rido dar a diferentes cortes jurisdicción con’currente, lo "ha hecho en claro lenguaje y de acnerdo con el referido artículo la Corte Suprema y cortes de distrito de Puerto Rico y los respectivos jueces de las mismas pueden conceder autos de habeas corpus en todos los casos en que dichos autos puedan concederse por los jueces de las cortes de distrito de los Estados Unidos.
Si el Congreso hubiera estado actuando como Legislatura local, entonces por supuesto, el delito definido en el artículo 2 del Acta Jones sería enteramente una cuestión local como se resolvió en el caso de Krause de Alaska, supra, y las cor-tes insulares tendrían entonces jurisdicción independiente-mente de la de la Corte de Distrito ele los Estados Unidos. Creemos que sería absurdo suponer que el Congreso confe-riría a las cortes insulares jurisdicción exclusiva en esta forma.
El fiscal también alega que cuando el Congreso dispuso sobre un referendum en el artículo 2, dió a El Pueblo de Puerto Rico la facultad de hacer dicho artículo 2 una ley local y por tanto dicho artículo debe ser considerado como vigente en Puerto Rico como ley local. En primer lugar el artículo 2 había de regir definitivamente un año después de su aprobación a menos que El Pueblo de Puerto Rico pór medio de un referendum demostrara su inconformidad en aceptar esta ley penal sustantiva. Ahora el hecho de que El Pueblo por virtud de tal referendum se negara a derogar la ley, no convierte el delito sustantivo establecido en un delito contra El Pueblo de Puerto Rico. Según hemos de-mostrado las facultades legislativas de este país están limi-tadas a la Legislatura hasta que el Congreso disponga otra cosa. En segundo lugar, como muestran las autoridades, el delito no solamente debe ser definido, sino también la corte que tiene jurisdicción.
Este fué un proceso iniciado en la corte municipal. Si alguna corte local que no fué mencionada tenía jurisdicción *842parece que serían las cortes de distrito de Puerto Rico que son cortes de jurisdicción general. Las cortes municipales necesariamente no tienen más jurisdicción que la definida específicamente por Ja Legislatura de Puerto Rico. Bin embargo, nuestra decisión no se funda en una distinción entre las cortes locales sino enteramente en la razón de que nin-guna corte en Puerto Rico excepto la Corte de Distrito de los listados Unidos tiene jurisdicción.
La sentencia debe ser revocada y absuelto el acusado.

Revocada la sentencia apelada y sobreseída la causa-.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.